          Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 1 of 13




                           UNITED STATES DISTRICT COURT-''^^''''?rof
                               DISTRICT OF WYOMING               7ii7i
                                                                ''            PH 1:25
UNITED STATES OF AMERICA,

              Plaintiff,

        V.                                              Case No. 07-CR-239-SWS


ESTEBAN CORNELIO-LEGARDA,

              Defendant.




    ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S
REINSTATED MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C.§
                       3582(c)(l)(A)(i)



        This matter comes before the Court following remand from the Tenth Circuit for

reconsideration of Defendant Esteban Comelio-Legarda's motion for sentence reduction

under 18 U.S.C. § 3582(c)(l)(A)(i) due to recent Tenth Circuit caselaw. (Docs. 937,

938).     Mr. Comelio-Legarda filed a post-remand supplement (Doc. 940) and the

Government responded (Doc. 941). Having considered the parties' arguments, reviewed

the record herein, and being fully advised, the Court agrees with the Government that a

sentence reduction, but not immediate release, is warranted in this particular case.

                                    BACKGROUND


        In 2008, a jury found Mr. Comelio-Legarda guilty of having committed several

crimes:




              One count of conspiring to possess and distribute more than 50 grams of
              methamphetamine(Count One);
        Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 2 of 13




          • One count of distributing methamphetamine(Count Four);

         • One count of possessing methamphetamine with intent to distribute (Count
           Twenty-Four);

         • One count of being an unlawful drug user in possession of a firearm (Count
           Nine);

         • One count of being a felon in possession of a firearm (Count Ten);

         • Two counts of laundering money or monetary instruments (Counts Two
           and Eighteen); and

         • Three counts of using a communication facility to commit a drug felony
           (Counts Fourteen, Fifteen, and Seventeen).

(Doc. 521.) Mr. Comelio-Legarda had three prior felony drug offenses in state court, and

the Government filed an information under 21 U.S.C. § 851 prior to trial asserting he

faced a mandatory life sentence if he was convicted of the methamphetamine conspiracy

charged in Count One. (Doc. 433.) Consequently, he was sentenced to life imprisonment

on Count One, 30 years each for methamphetamine distribution (Count Four) and

methamphetamine possession (Count Twenty-Four), and lesser sentences on the

remaining counts, with all counts to run concurrently to each other. (Doc. 606.) A direct

criminal appeal and two motions under 28 U.S.C. § 2255 were unsuccessful in relieving

Mr. Comelio-Legarda from his convictions or sentence. (Docs. 528, 552, 607, 751, 787,

815, 840, 841, 843, 844, 847, 862.)

       In April 2020, Mr. Comelio-Legarda filed the pending motion for sentence

reduction under 18 U.S.C. § 3582(c)(1)(A) based on "extraordinary and compelling

circumstances." (Doc. 916.) He asked that his sentence be reduced to time served.




                                       Page 2 of 13
        Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 3 of 13




(Doc. 916 p. 1.) The Court dismissed the motion after finding insufficient extraordinary

and compelling reasons in support of his motion. (Doc. 925.) Mr. Comelio-Legarda

appealed to the Tenth Circuit (Doc. 931), and the Tenth Circuit remanded the matter for

further consideration in light of the intervening decisions of United States v. McGee,992

F.3d 1035, 1039 (10th Cir. 2021), and United States v. Maumau,993 F.3d 821 (10th Cir.

2021). Accordingly, this Court vacated its prior order of dismissal and allowed counsel

to submit supplemental briefing on the issue. (Docs. 938,940, 941.)

                                      DISCUSSION


      Federal courts "generally lack jurisdiction to modify a term of imprisonment once

it has been imposed." United States v. Graham, 704 F.3d 1275, 1277 (10th Cir. 2013)

(citing Dillon v. United States, 560 U.S. 817, 819 (2010)). "[A] district court is

authorized to modify a defendant's sentence only in specified instances where Congress

has expressly granted the court jurisdiction to do so." United States v. Price, 438 F.3d

1005, 1007 (10th Cir. 2006)(internal quotation marks and alterations omitted)(emphasis

in original) (quoting United States v. Green, 405 F.3d 1180, 1184 (10th Cir. 2005)).

Relevant here, one of the few limited circumstances where Congress has allowed a

sentence modification is upon a motion under 18 U.S.C. § 3582(c)(1)(A), which permits

a sentence modification as follows:


      the court, upon motion ofthe Director ofthe Bureau of Prisons, or upon motion of
      the defendant after the defendant has fully exhausted all administrative rights to
      appeal a failure of the Bureau of Prisons to bring a motion on the defendant's
      behalf or the lapse of 30 days from the receipt of such a request by the warden of
      the defendant's facility, whichever is earlier, may reduce the term ofimprisonment
      (and may impose a term of probation or supervised release with or without
      conditions that does not exceed the unserved portion of the original term of


                                       Page 3 of 13
        Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 4 of 13




       imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction; or

              (ii) the defendant is at least 70 years of age, has served at least 30 years in
              prison, pursuant to a sentence imposed under section 3559(c), for the
              offense or offenses for which the defendant is currently imprisoned, and a
              determination has been made by the Director of the Bureau of Prisons that
              the defendant is not a danger to the safety of any other person or the
              community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission[.]

18U.S.C. § 3582(c)(1)(A). Prior to the First Step Act of 2018, only the BOP Director

could petition a court on behalf of a prisoner for their compassionate release. The Act

amended § 3582 to allow the prisoner to directly file a motion for sentence modification.

       In summary, once a prisoner has satisfied the threshold requirement of Subsection

(A)by exhausting their available administrative remedies,

       a district court may thus grant a motion for reduction of sentence ... only if
       three requirements are met: (1) the district court finds that extraordinary
       and compelling reasons warrant such a reduction;(2)the district court finds
       that such a reduction is consistent with applicable policy statements issued
       by the Sentencing Commission; and (3) the district court considers the
       factors set forth in § 3553(a), to the extent that they are applicable.

United States v. McGee, 932 F.3d 1035, 1042 (10th Cir. 2021). The Court "may deny

compassionate-release motions when any of the three prerequisites listed in §

3582(c)(1)(A) is lacking and do not need to address the others." Id. at 1043 (quoting

United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021)). "But when a 'district court

grants a motion for compassionate release, it must of course address all three steps.'" Id.

(quoting United States v. Navarro, 986 F.3d 668, 670 (6th Cir. 2021)). "The moving


                                          Page 4 of 13
        Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 5 of 13




defendant bears the burden of establishing that 'compassionate release' is warranted

under § 3582(c)(1)(A), and a court exercises its discretion in ruling on such a motion."

United States v. Clark, No. 09-20119-08-JWL, 2021 WL 1140690, at *2(D. Kan. Mar.

25, 2021)(unpublished).

1.    Administrative Exhaustion (Justiciabilitv)


      The Court agrees with the parties that Mr. Comelio-Legarda has exhausted his

available administrative remedies by requesting compassionate release from the warden

ofthe facility, which was denied. (Doc. 916 p. 6; Doc. 919 p. 4.) His motion is therefore

properly presented to the Court for consideration on its merits under § 3582(c)(1)(A).

2.    Extraordinarv and Compelling Reasons Warranting a Sentence Reduction
      Consistent with Applicable Policv Statement


      It is up to the district court to decide what constitutes "extraordinary and

compelling reasons," with guidance from applicable policy statements:

      We therefore conclude that district courts, in applying the first part of §
      3582(c)(l)(A)'s statutory test, have the authority to determine for
      themselves what constitutes "extraordinary and compelling reasons," but
      that this authority is effectively circumscribed by the second part of the
      statutory test, i.e., the requirement that a district court find that a reduction
      is consistent with applicable policy statements issued by the Sentencing
      Commission pursuant to §§ 994(a)(2)(C) and (t). In other words, we
      conclude that Congress did not, by way of § 994(t), intend for the
      Sentencing Commission to exclusively define the phrase "extraordinary and
      compelling reasons," but rather for the Sentencing Commission to describe
      those characteristic or significant qualities or features that typically
      constitute "extraordinary and compelling reasons," and for those guideposts
      to serve as part of the general policy statements to be considered by district
      courts under the second part ofthe statutory test in § 3582(c)(1)(A).

United States v. Maumau, 993 F.3d 821, 834 (10th Cir. 2021). The Sentencing

Commission's existing policy statement on this subject. Application Note 1 of § IB 1.13


                                         Page 5 of 13
        Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 6 of 13




in the United States Sentencing Guidelines (U.S.S.G.), "is applicable only to motions

filed by the Director of the BOP, and not to motions filed directly by defendants." Id. at

837. The Sentencing Commission has not promulgated a revised policy statement since

the First Step Act was passed. Id. at 836. Consequently, where, as here, a motion for

compassionate release based on the "extraordinary and compelling reasons" is filed

directly by a prisoner, U.S.S.G. § IB 1.13 is not "applicable" and "cannot constrain

district courts' discretion to consider whether any reasons are extraordinary and

compelling." Id. at 837.

      Mr. Comelio-Legarda's primary argument in favor of a sentence reduction is two

fold:(1)"there have been several changes in sentencing policies and the law that would

lead to a much lower sentence if Comelio-Legarda were before the Court today [for

sentencing]," and (2) his "conduct and initiative during his incarceration demonstrate his

rehabilitation." (Doc. 916 pp. 12, 13.) Neither factor alone would carry the day. See

McGee,992 F.3d at 1048 ("the fact a defendant is serving a pre-First Step Act mandatory

life sentence imposed under § 841(b)(1)(A) cannot, standing alone, serve as the basis for

a sentence reduction under § 3582(c)(l)(A)(i)"); 28 U.S.C. § 994(t)("Rehabilitation of

the defendant alone shall not be considered an extraordinary and compelling reason.").

In Mr. Comelio-Legarda's case, though, the combination of the factors and his

circumstances warrant a sentence reduction.

      The Government previously explained the First Step Act's amendment to the prior

mandatory life sentence of21 U.S.C. § 841(b)(1)(A):




                                        Page 6 of 13
        Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 7 of 13




       Among other things, the First Step Act of 2018 changed the mandatory
       minimum penalties for recidivists under 21 U.S.C. § 841(b)(1)(A). Before
       the First Step Act, § 841(b)(1)(A) required a "mandatory term of life
       imprisonment" for a defendant who committed his current offense "after
       two or more prior convictions for a felony drug offense have become
       final." After the First Step Act, however, § 841(b)(1)(A) requires "a
       term of imprisonment of not less than 25 years" for a defendant who
       committed his current offense "after 2 or more prior convictions for a
       serious drug felony or serious violent felony have become final."

(Doc. 919 pp. 2-3.) Accordingly, were Mr. Comelio-Legarda to be sentenced for the

same crimes now, he would not be subject to a mandatory life sentence on Count One;

the Court agrees with the Government that he instead would be subject under the statute

to a mandatory minimum term of at least 25 years(see Doc. 941 12-21).'

       Congress has not made the First Step Act's sentencing amendment retroactive, but

the amendment is a factor the Court considers when determining whether extraordinary

and compelling reasons support Mr. Comelio-Legarda's motion for sentence reduction.

The difference in the mandatory minimum sentences is significant.

       The Court also agrees with the Government that Mr. Comelio-Legarda's

rehabilitation efforts in prison have been unique and exceptional. (Doc. 941 pp. 22-23;

see also Doc. 916 pp. 13-14; Doc. 916-1 pp. 33-173 (many certificates of completion,

positive progress reports, and skilled artwork); Doc.940 pp. 9-11; Doc. 940-1 p. 14.) Mr.

Comelio-Legarda has demonstrated exemplary behavior in prison, and he has become a

mentor and positive role model to other prisoners. (Doc. 940 pp. 9-11.) His post-

conviction rehabilitation efforts and positive engagement are indeed commendable, and


' At either his 2008 sentencing hearing or currently, Mr. Comelio-Legarda would be facing a
recommended sentence on Count One of 360 months (30 years) to life imprisonment under the United
States Sentencing Guidelines. (Doc.941 pp. 21-22.)


                                          Page 7 of 13
        Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 8 of 13




he should be proud of himself for his hard work and dedication to improving himself.

While his rehabilitation alone cannot amount to an extraordinary and compelling reason

for a sentence reduction, the Court considers Mr. Comelio-Legarda's rehabilitation

efforts to be genuine, significant, and well beyond that ordinarily seen from other long-

term prisoners.

       Mr. Comelio-Legarda also relies on COVID-19 as a justification for

compassionate release. (Doc. 922; Doc. 940 pp. 11-12.) The Court finds his COVID-19

reasoning does not advance his extraordinary-and-compelling-reasons argument. He

does not show that he exhausted his administrative remedies as to this issue by first

presenting it to the Bureau of Prisons(BOP) for consideration. More than that, though,

he has not suggested he suffers from a chronic condition the Centers for Disease Control

(CDC)recognizes as a risk factor for severe illness or death were he to contract COVID-

19, nor does he indicate his current vaccination status. (See Docs. 922, 940.) His

argument that release from prison would reduce his exposure to COVID-19 is

unconvincing and it does not amount to an extraordinary and compelling reason

supporting a sentence reduction. "In other words, the Court looks to the specific

circumstances faced by each defendant in determining whether the risk posed by COVID-

19 is so extraordinary and compelling as to warrant a sentencing reduction." United

States V. Smallbear, No. 1:04-CR-01558 KWR,2021 WL 1381180, at *2(D.N.M. Apr.

12, 2021)(unpublished).




                                       Page 8 of 13
        Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 9 of 13




       In sum, the sentencing amendments of the First Step Act applicable to Mr.

Comelio-Legarda and his years of dedication to improving himself and others since his

sentencing in this case combine to constitute extraordinary and compelling reasons that

warrant a sentence modification.


3.     Applicable 18 U.S.C. $ 3S53(a) Factors


       Even after establishing extraordinary and compelling reasons, Mr. Comelio-

Legarda must show that any sentence reduction or compassionate release conforms to the

§ 3553(a) factors. Section 3553(a) sets forth several factors for a court to consider when

imposing a sentence. It provides that a sentencing court "shall impose a sentence

sufficient, but not greater than necessary," and the factors include:

      (1)     the nature and circumstances of the offense and the history and
              characteristics ofthe defendant;
      (2)    the need for the sentence imposed—
             (A) to reflect the seriousness of the offense, to promote respect
                    for the law, and to provide just punishment for the offense;
             (B) to afford adequate deterrence to criminal conduct;
             (C) to protect the public from further crimes of the defendant; and
             (D) to provide the defendant with needed educational or
                    vocational training, medical care, or other correctional
                     treatment in the most effective manner;
      (3)    the kinds of sentences available;
      (4)    the kinds of sentence and the sentencing range established for—
             (A) the applicable category of offense committed by the
                    applicable category of defendant as set forth in the
                    guidelines—
                    (i)    issued by the Sentencing Commission pursuant to
                           section 994(a)(1) of title 28, United States Code,
                           subject to any amendments made to such guidelines by
                           act of Congress (regardless of whether such
                           amendments have yet to be incorporated by the
                           Sentencing Commission into amendments issued under
                            section 994(p) of title 28); and
                     (ii)   that, except as provided in section 3742(g), are in


                                         Page 9 of 13
       Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 10 of 13




                           effect on the date the defendant is sentenced; or
      (5)   any pertinent policy statement—
            (A) issued by the Sentencing Commission pursuant to section
                   994(a)(2) of title 28, United States Code, subject to any
                   amendments made to such policy statement by act of
                   Congress (regardless of whether such amendments have yet
                   to be incorporated by the Sentencing Commission into
                   amendments issued under section 994(p)oftitle 28); and
            (B) that, except as provided in section 3742(g), is in effect on the
                    date the defendant is sentenced.
      (6)    the need to avoid unwarranted sentence disparities among
             defendants with similar records who have been found guilty of
             similar conduct; and
      (7)    the need to provide restitution to any victims ofthe offense.

18 U.S.C. § 3553(a).

      Mr. Comelio-Legarda's criminal history and the circumstances of his federal

convictions are significant, and they demand a comparatively significant sanction. The

Government accurately analyzes how, before this case, Mr. Comelio-Legarda had two

convictions that qualify as "serious drug felonies" under 21 U.S.C. § 841(b)(1)(A) {see

Doc. 941 pp. 14-21), which the Court adopts here. Were he sentenced under current law

in this case, he would face "a term of imprisonment of not less than 25 years." 21 U.S.C.

§ 841(b)(1)(A). This substantial mandatory minimum demonstrates the danger Mr.

Comelio-Legarda created by being heavily involved in a large drug conspiracy and

illegally possessing weapons. These are very serious crimes that placed a great many

lives in jeopardy. His repeat convictions demonstrate how his earlier sentences {see

Docs. 941-1 and 941-2) did not make an appreciable impression upon him. A severe

sanction was warranted in this case if for no other reason than to prevent Mr. Comelio-

Legarda from placing the public in danger through his repeated criminal conduct.



                                       Page 10 of 13
         Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 11 of 13




        Additionally, a severe sanction remains warranted in this case. Mr. Comelio-

Legarda has served about 12 years on his sentences in this case, and a release at this time

would minimize the severity of the federal offenses a jury found him to have committed.^

Immediate compassionate release would afford inadequate deterrence to future criminal

conduct, fail to reflect the very serious nature of Mr. Comelio-Legarda's convictions, fail

to promote respect for the law, and fail to provide a proper punishment for Mr. Comelio-

Legarda's repeated, dangerous criminal behavior.

        That said, the Court agrees with the Govemment that Mr. Comelio-Legarda's

unique circumstances support a partial reduction in his sentence. The Court finds that a

sentence more in line with the current sentencing scheme of § 841(b)(1)(A) would be

sufficient but not greater than necessary to accomplish the goals of sentencing in this

particular case. Based on the impressive rehabilitative strides shown by Mr. Comelio-

Legarda and Congress' amendments to the mandatory minimum sentence, a sentence

reduction to that commensurate with what he would be facing were he sentenced now

sufficiently satisfies the § 3553(a) factors.

        Whether at his sentencing hearing in 2008 or now, the United States Sentencing

Guidelines (USSG) would recommend a sentence on Count One in the range of 360

months (30 years) to life imprisonment. (Doc. 941 pp. 21-22.) At Mr. Comelio-

Legarda's sentencing hearing, the sentencing court commented that, in its view, while

Mr. Comelio-Legarda deserved a harsh sentence, imprisonment for 30 years (the bottom


^ Mr. Comelio-Legarda's argument comparing his sentence against those of his co-defendants(Doc.940
pp. 10-11) is not well taken. His sentence is based on his convictions at a jury trial, his repeated serious
dmg felonies, and his other significant criminal history; his co-defendants' sentences were not.


                                                Page 11 of 13
       Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 12 of 13




end of the guideline range) instead of life would have been sufficient but not greater than

necessary. (Sentencing Tr. 30:5-17.^) The Court finds that sentiment continues to hold

true. Therefore, the Court will reduce Mr. Comelio-Legarda's sentence on Count One

from life imprisonment to 360 months(30 years), with all counts to remain concurrent to

each other. The Court believes this sentence reduction is supported by and accounts for

all the unique circumstances surrounding Mr. Comelio-Legarda's case and demonstrated

rehabilitation. See Maumau,993 F.3d at 837.

                            CONCLUSION AND ORDER


      Mr. Comelio-Legarda has demonstrated "extraordinary and compelling reasons"

under 18 U.S.C. § 3582(c)(l)(A)(i) that justify a sentence reduction, but not immediate

compassionate release. Based on the totality ofthe circumstances and considering all the

§ 3553(a) factors, the Court finds a reduction of Mr. Comelio-Legarda's sentence on

Count One to 360 months (30 years) is sufficient but not greater than necessary to

promote the purposes ofsentencing.

      IT IS THEREFORE ORDERED that Defendant Esteban Comelio-Legarda's

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) "First Step Act"

(Doc. 916) is hereby GRANTED IN PART AND DENIED IN PART. Mr. Comelio-

Legarda's request for immediate "compassionate release" is denied. His sentence on

Coimt One is reduced fi-om life imprisonment to a term of 360 months (30 years) of

imprisonment, with all counts to remain concurrent to each other. All other terms and




3 Doc.672.


                                        Page 12 of 13
       Case 2:07-cr-00239-SWS Document 942 Filed 08/04/21 Page 13 of 13




conditions set forth in the Judgment (Doc. 606) not expressly modified herein shall

remain in full force and effect.


       DATED: August /
                            vA     2021.


                                                  ►cott W. Skavdahl
                                                 United States District Judge




                                      Page 13 of 13
